Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on August 02, 2021 have been entered and considered. Claims 2 and 14 have been canceled. Claims 1, 3 – 13 and 15 – 30 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn all rejections as detailed in Office action dated February 02, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



4.	Claims 1, 3 – 13 and 15 – 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over allowed claims 1, 2 and 14 of US Patent 10,287,728 B2. Although the conflicting claims are not identical, they are not patentable distinct from each other. In the instant case, claims 1, 2 and 14 of the US Patent mentioned just above include all limitations in independent claim 1 of this application. Claims 3 - 13, 15 and 19 – 30 of this application recite the same limitations as claims 3 – 13, 15 and 19 – 30 of the patent mentioned just above. Thus, there is overlapping scope between the claims of US Patent 10,287,728 and in the instant application.

5.  Claims 16 - 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over allowed claims 1, 2 and 14 of US Patent 10,287,728 B2 in view of US 2009/0162439 A1 to Gobin. Claims 16 – 18 in the instant application require that the fabric does not exhibit increase in microbial growth after a number of machine-washing cycles. Gobin discloses wherein the microbial growth is microbial growth of a microbe selected from the group consisting of Staphylococcus aureus (coating with silk fibroin reduced growth of microbes such as Staphylococcus aureus; paragraphs [0029), [0039)), Klebisiella pneumoniae, and combinations thereof. In order to provide an article which can be dry, dean, and comfortable to wear, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
   
Response to Arguments
Applicant's amendments and accompanying remarks filed on August 02, 2021 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn all rejections as detailed in Office action dated February 02, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786